                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Brooks D. Howton,                                 Case No. 3:19 CV 71

                              Petitioner,         ORDER ADOPTING
               -vs-                               REPORT AND RECOMMENDATION

Warden James Haviland,                            JUDGE JACK ZOUHARY

                              Respondent.


       Petitioner pro se Brooks Howton seeks a Writ of Habeas Corpus under 28 U.S.C. § 2254

(Doc. 1). In May 2016, Petitioner was found guilty by the Allen County, Ohio Court of Common

Pleas on one count each of aggravated burglary, kidnapping, felonious assault, and rape

(Doc. 10 at 6–7). After unsuccessful state-level appeals (see id. at 7–8), Howton filed his Petition

before this Court (see id. at 7–9), which was automatically referred to Magistrate Judge Kathleen

Burke under Local Civil Rule 72.2(b)(2) (Non-Doc. Entry 1/15/2019). Respondent filed a Return

of Writ (Doc. 8), and Judge Burke then issued a Report and Recommendation (“R&R”), concluding

the Petition should be dismissed in part and denied in part (Doc. 10 at 1). This Court adopts it in its

entirety. See Hill v. Duriron Co., 656 F.2d 1208 (6th Cir. 1981).

       Although this Court reviews de novo any portions of an R&R to which a party timely

objects under 28 U.S.C. § 636(b)(1), failure to timely object waives district and appellate court

review of the R&R. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); United States v.

Walters, 638 F.2d 947, 950 (6th Cir. 1981). This waiver rule has few exceptions. See Vanwinkle v.

United States, 645 F.3d 365, 371 (6th Cir. 2011); United States v. 1184 Drycreek, 174 F.3d 720,
725–26 (6th Cir. 1999). Further, the waiver only applies if the parties are notified that failure to

object results in waiver. See Walters, 638 F.2d at 950.

       The R&R notified the parties that failure to object would result in waiver (Doc. 10 at 20).

Neither party has objected, and the deadline for objections has passed. This Court therefore adopts

the R&R (Doc. 10) in its entirety. The Petition (Doc. 1) is dismissed. There is no basis upon which

to issue a certificate of appealability. See 28 U.S.C. § 2253(c)(2). Further, an appeal from this

Order could not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.

                                                         s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     November 21, 2019




                                                 2
